NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW J. KING,                                No. 16-16725

                Plaintiff-Appellant,            D.C. No. 2:13-cv-02080-GMN-
                                                PAL
 v.

JAMES G. COX, et al.,                           MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN, and RAWLINSON,
Circuit Judges.

      Matthew J. King, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to a serious medical need. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm.

      The district court properly granted summary judgment for defendants Cox

and Byrne because King failed to raise a genuine dispute of material fact as to

whether the course of treatment chosen to treat his hepatitis C was “medically

unacceptable under the circumstances, and was chosen in conscious disregard of an

excessive risk to [King’s] health.” Id. at 1058 (citation and internal quotation

marks omitted) (a difference in medical opinion does not rise to the level of

deliberate indifference).

      King’s appeal of the denial of his motion for preliminary injunction is moot.

See Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1450 (9th Cir. 1992)

(when underlying claims have been decided, the reversal of a denial of preliminary

relief would have no practical consequences, and the issue is therefore moot).

      The district court did not abuse its discretion by denying King’s motions for

appointment of a medical expert and an investigator because King failed to show

that these appointments were necessary. See Walker v. Am. Home Shield Long

Term Disability Plan, 180 F.3d 1065, 1071 (9th Cir. 1999) (setting forth standard

of review).

      The district court did not abuse its discretion in denying King’s motion for

appointment of counsel because King did not show exceptional circumstances

warranting such an appointment. See Palmer v. Valdez, 560 F.3d 965, 970 (9th


                                          2                                     16-16725
Cir. 2009) (setting forth standard of review and explaining the “exceptional

circumstances” requirement).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                     16-16725